Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 14, 2019

The Court of Appeals hereby passes the following order:

A19A1339. STANCIL v. THE STATE.

      This appeal was docketed on January 30, 2019, and Stancil’s brief of appellant
was due 20 days later, on February 19, 2019. Three weeks have passed since the due
date, and Stancil has not filed a brief of appellant. Accordingly, Stancil’s appeal is
hereby DISMISSED for failure to file a brief. See Court of Appeals Rule 23 (a).
      The Clerk is directed to send a copy of this order to Stancil, as well as to
Stancil’s counsel with direction that counsel forward an additional copy to Stancil.
Pursuant to Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995), Stancil is further
informed: Your appeal has been dismissed because your attorney failed to file a brief
and enumeration of errors. If you have decided that you no longer wish to appeal, you
need not do anything more. However, if you still wish to appeal, you may have the
right to an out-of-time appeal, but you must request an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is granted, you will have 30 days to file
a notice of appeal to this Court. If your motion for an out-of-time appeal is denied,
you may appeal to this Court within 30 days of the trial court’s decision.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   03/14/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.